Townsend, C. J.
This is a suit brought by plaintiff below Ben T. Duval, as administrator of the estate of William Duval, deceased, to enforce a claim for services rendered by said William Duval, deceased, in behalf of the Old Settlers or Western Cherokees, under an alleged contract dated July 1, 1846, entered into between one John Brown, in behalf of said Old Settlers or Western Cherokees, and said William Duval and one John Rogers, whereby it was stipulated and agreed that said William Duval and John Rogers, in consideration of past services and services to be rendered in and about the prosecution of the claims of said Old Settlers or Western Cherokees against the government of the United "States, should each receive the sum of $3,000 out of any money that might thereafter be ascertained to be due said Old Settlers or Western Cherokees; that large sums of money have been appropriated and paid to said Old Settlers or Western Cherokees by the government of the United States, and that the claim of said William Duval was presented to and allowed by two committees appointed by said Old Settlers or Western Cherokees to audit the claims of persons for services rendered in and about the prosecution of the'claims of said Old Settlers or Western Chero*96okees against the government of the United States; that since the appropriation by congress of money to pay the claims of said Old Settlers or Western Cherokees the defendants, W. H. Hendricks and others, were appointed a committee to audit the claims against said fund; and that said committee has never audited the claim of said William Duval, and said claim is unpaid. A temporary injunction was issued, enjoining the payment of funds in the hands of defendants until the payment of the claim of said William Duval. From a judgment sustaining a demurrer to plaintiff's complaint, and dissolving the injunction, plaintiff appealed to this court. The identical questions raised were presented to this court in the case of Hanks vs Hendricks (3 Ind. Ter. Rep. 415) (58 S. W. 669). We see no reason why we should reverse the conclusions reached in that case, and for the reasons there assigned the judgment of the court below is affirmed
Gill, Clayton, and Raymond, JJ., concur.